Citation Nr: 1219627	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that, in pertinent part, denied service connection for bilateral pes planus on a de novo basis.  The Board observes, however, that service connection for bilateral pes planus was previously denied, including in a final February 2004 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for bilateral pes planus.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue has been characterized as such on the preceding page.  

In March 2012, the Veteran testified at a Travel Board hearing at the RO.  

FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus in February 2004, and the Veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The February 2004 RO decision that denied entitlement to service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen a claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2007, a rating decision in August 2008, and a statement of the case in June 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board observes that the November 2007 correspondence (noted above) not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denial of his claim for service connection for bilateral pes planus and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  
This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, a remand for additional notification would serve no useful purpose.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to sending the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a February 2012 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board notes that the appellant has reported that he is receiving Supplemental Security Income from the Social Security Administration (SSA).  The Board observes that at the March 2012 Board hearing, the appellant indicated that he was receiving such SSA disability benefits due to his knee problems and his depression.  He specifically reported that he was not receiving disability benefits from the SSA as a result of his bilateral pes planus.  Therefore, a remand to obtain records from the SSA would serve no useful purpose in this matter.  

Additionally, the Board notes that the appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the appellant's contentions in regard to the criteria for service connection for bilateral pes planus and the appellant's contentions that his claimed disability worsened during his period of service.  The appellant's representative also asked such questions of the appellant during the hearing.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Additionally, the appellant volunteered his treatment history.  Further, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO initially denied service connection for bilateral pes planus in August 2003.  A February 2004 RO decision denied service connection for bilateral pes planus on a de novo basis.  In June 2004, the Veteran submitted a notice of disagreement as to the August 2003 RO decision, as well as the February 2004 RO decision, and a statement of the case was issued in December 2004.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore those decisions were not appealed and are considered final.  38 C.F.R. § 7105; 38 C.F.R. § 20.200, 20.202, 20.302.  

The evidence considered when the matter was last decided included the Veteran's service personnel and treatment records; post-service private treatment records; a May 2003 VA feet examination report; and the Veteran's own statements.  The RO initially denied the claim on the basis that pes planus was neither incurred in nor was caused by the Veteran's period of service.  The RO found that although pes planus was not identified at the time of the Veteran's entrance examination, the evidence, to include his service treatment records, clearly demonstrated that his bilateral pes planus existed prior to his period of service.  

The evidence received since the February 2004 RO decision includes additional private treatment records; a January 2011 VA feet examination report; and statements and testimony from the Veteran.  

The treatment records simply continue to show the presence of pes planus.  The January 2011 VA examination report likewise continued the diagnosis of pes planus and included the examiner's comments that the Veteran's bilateral pes planus was a congenital or developmental condition and that there was no indication that the condition was worsened by his period of service.  Plainly, these documents do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that the Veteran currently has bilateral pes planus is not in dispute, either today or in February 2004.  

As to the Veteran's statements and testimony in this regard, they also are cumulative and redundant.  That he considered the condition to be due to service and aggravated by wearing boots was the essential basis for his original claim.  

None of the recently submitted evidence links the onset of pes planus to service or competently reflects any aggravation of such disorder during the period of service.  In fact, a VA examiner, pursuant to the January 2011 VA feet examination, specifically commented, that the Veteran's bilateral pes planus was not aggravated beyond its normal progression during the Veteran's period of service.  In view of the foregoing, the Board concludes that new and material evidence has not been submitted since the February 2004 RO decision.  Accordingly, the claim for service connection for bilateral pes planus, may not be reopened, and the February 2004 RO decision remains final.  


ORDER

The application to reopen the claim for entitlement to service connection for bilateral pes planus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


